BISCHOFF, J.
[1] It is sufficient that this motion to vacate the restraining provision of the third party order is made in behalf of the corporation having the legal title to the money deposited. The purport of the restraining provision is to preserve the property in the hands of the third party pending an order directing its application towards the payment of the judgment.
[2] Where, however, the ownership of the property by the judgment debtor is in dispute, as it is here, no such order can be had. Locke v. Mabbett, 3 Abb. Dec. 68. The ground for the restraint of the third party having failed, the restraint can serve no further purpose in the proceeding.
Mqtion granted, without costs. Settle order on notice.